Motion GRANTED and Order filed September 2, 2020.




                                      In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00596-CR
                              NO. 14-20-00597-CR
                              NO. 14-20-00598-CR
                                  ____________

 IN RE THE STATE OF TEXAS EX REL. KIM OGG, HARRIS COUNTY
                   DISTRICT ATTORNEY, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            228th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1680891, 1684289 & 1684291

                                     ORDER

      On August 31, 2020, relator the State of Texas ex rel. Kim Ogg, Harris County
District Attorney, filed a petition for writ of mandamus in this court. Relator asks
this court to order the Honorable Frank Aguilar, Judge of the 228th District Court,
in Harris County, Texas, to set aside his August 28, 2020 order compelling discovery
entered in trial court numbers 1680891, 1684289, and 1684291, styled The State of
Texas v. Hodgie Armstrong .

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On September 1, 2020, relator asked this court to
stay the August 28, 2020 order pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the August 28, 2020 order in trial court cause numbers 1680891,
1684289, and 1684291, styled The State of Texas v. Hodgie Armstrong, STAYED
until a final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests real party in interest Hodgie Armstrong to file
a response to the petition for writ of mandamus on or before September 22, 2020.
See Tex. R. App. P. 52.4.

                                    PER CURIAM


Panel Consists of Justices Christopher, Jewell, and Zimmerer.




                                           2